DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the phrase “the free carbon portion” in line 4 lacks antecedent basis in the claims.
In claim 20, line 2, the scope of the term “fashion” is indefinite.
In claim 20, lines 2-3, the phrase “the temperature ranges” lacks antecedent basis in the claims.
In claim 25, line 4, the phrase “the chlorosilane process” lacks antecedent basis in the claims.
In claim 29, line 1, the phrase “the formula” lacks antecedent basis in the claims.
In claim 30, the phrase “the group comprising or” is indefinite Markush language. Proper Markush language should recite “the group consisting of”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-21, 25-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 2016/0002052.
Regarding claim 1, Ishida teaches a process of converting metallurgical silicon into silanes (Paragraph [0011]). The metallurgical silicon may have a carbon impurity content of several tens of ppm (Paragraph [0011]). Ishida teaches that the metallurgical silicon in converted into silanes by reacting it with a hydrogen chloride gas (Paragraph [0045]). The silanes produced from this process include both chlorosilanes and methylchlorosilanes (Paragraph [0045]).
Ishida does not expressly state a step of “determining the free carbon proportion in the metallurgical silicon which reacts with oxygen up to a temperature of 700 deg. C.” However, Ishida has determined that the metallurgical silicon may have a carbon impurity content of several tens of ppm (Paragraph [0011]), which would include the carbon that reacts with oxygen up to a temperature of 700 deg. C. 
Ishida does not expressly state “b) directing metallurgical silicon in which the free carbon proportion is <= 150 ppmw to a process for producing chlorosilanes, and/or directing metallurgical silicon in which the free carbon proportion is > 150 ppmw to a process for producing methylchlorosilanes.” However, this feature is met in the process of Ishida because all of the metallurgical silicon is sent to a process of reacting with hydrogen chloride, which produces both chlorosilanes and methylchlorosilane. The process of Ishida may be considered both a process for producing chlorosilane and methylchlorosilane. Therefore at least one of the conditions of instant step b must be met.
Regarding claims 17-19, and 21, again since the process of Ishida may be considered both a process for producing chlorosilane and methylchlorosilane, at least one of the conditions of each of claims 17-19, and 21 must be met.
Regarding claim 20, this feature is met in Ishida because the feature is optional.
Regarding claim 25, this claim is rejected for the same reasons as claim 16. Note, however, that claim 25 does not actually require the presence of metallurgical silicon with a free carbon proportion of <= 1500 ppmw, only that if it were present that it would be directed to a chlorosilane process. It would be obvious to perform the process of Ishida on highly pure metallurgical silicon as well as less pure silicon. The person having ordinary skill in the art would expect that purer metallurgical silicon in the starting material would produce less by-products like methylchlorosilane.
Regarding claim 26, the metallurgical silicon may have a carbon impurity content of several tens of ppm (Paragraph [0011]).
Regarding claim 28, Ishida teaches that the metallurgical silicon in converted into silanes by reacting it with a hydrogen chloride gas (Paragraph [0045]).
Regarding claim 29-30, the process of Ishida may produce trichlorosilane (Fig. 1).
Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 2016/0002052 as applied to claim 16 above, and further in view of Gupta US 2015/0110702.
Regarding claims 22-24, Ishida does not expressly state the particle size of the metallurgical silicon.
In an analogous process of making silanes from metallurgical silicon Gupta teaches that the metallurgical silicon may have a particle size of 50 to 250 microns (Paragraph [0015]), which overlaps the range in instant claim 24. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to perform the process of the Ishida with metallurgical silicon having a particle size of 50 to 250 microns in view of Gupta. The suggestion or motivation for doing so would have been to provide a typically metallurgical grade silicon having a particle size useful for a hydrochlorination process required in the process of Ishida (Gupta, Paragraph [0015]).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida US 2016/0002052 as applied to claim 25 above, and further in view of Kutsovsky US 2007/0248521.
Regarding claim 27, Ishida does not expressly state the exact amount of free carbon in the metallurgical silicon.
In an analogous process of making silanes from metallurgical silicon Kutsovsky teaches that the metallurgical silicon may have a carbon content of 50 to 1500 ppm of carbon (Paragraph [0010]), which overlaps the range in instant claim 27. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
At the time of invention, it would have been obvious to the person having ordinary skill in the art to perform the process of the Ishida with metallurgical silicon having a carbon content of 50 to 1500 ppm in view of Kutsovsky. The suggestion or motivation for doing so would have been to provide a typically metallurgical grade silicon required in the process of Ishida (Kutsovsky, Paragraph [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731